DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 6,393,431 to Salvati et al) discloses an image capture apparatus (42) comprising: an image capture unit (column 8 lines 48-57); a processor (78); and a memory storing a program which, when executed by the processor (column 8 lines 58-64), causes the image capture apparatus to: obtain a first image by shooting a predetermined identifier using the image capture unit (column 14 lines 14-19); obtain patient information corresponding to the predetermined identifier by reading the predetermined identifier from the first image (column 14 lines 14-19 and 45-47); perform control to store the patient information in a predetermined memory area (column 14 lines 45-47); perform control to display a second image obtained by shooting a subject as a patient using the image capture unit, as a live view image on a display unit (column 10 lines 5-10 and column 14 lines 48-50).  Salvati also discloses associating the images with the patient information (column 15 lines 58-60).
However, the prior art does not teach or fairly suggest the apparatus as discussed above which performs control to display and superimpose the stored patient information on the live view image on the display unit; and performs control to record a third image obtained by shooting a subject as a patient using the image capture unit in association with the stored patient information in a recording medium if a recording instruction is detected when the live view image is displaying on the display unit.
Claims 14 and 15 are allowable for similar reasons as they are corresponding method claims to that of apparatus claim 1.
Claims 2-13 are allowable for at least the reason that they depend from claim 1 which is allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 29, 2022